

	

		II

		109th CONGRESS

		1st Session

		S. 856

		IN THE SENATE OF THE UNITED STATES

		

			April 20, 2005

			Mr. Rockefeller (for

			 himself and Mr. Durbin) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title XVIII of the Social Security Act to extend

		  the minimum medicare deadlines for filing claims to take into account delay in

		  processing adjustments from secondary payor status to primary payor

		  status.

	

	

		1.Adjustment in minimum

			 medicare claims filing deadlines to account for delay in processing adjustments

			 from secondary to primary payor status

			(a)In

			 generalSections 1814(a)(1) and 1835(a)(1) of the

			 Social Security Act (42 U.S.C.

			 1395f(a)(1), 1395n(a)(1)) are each amended by inserting (but, in the

			 case of items and services furnished to an individual during the period

			 beginning on the date the individual’s status under section 1862(b)(2) changes

			 from having a group health plan that is a primary plan to no longer having such

			 a health plan that is a primary plan and ending on the date of completion of

			 the change of status, ending no earlier than 1 year after the date of

			 completion of the change of status) after 1 calendar

			 year.

			(b)Effective

			 date(1)The

			 amendments made by subsection (a) shall apply to items and services furnished

			 on or after January 1, 1987, and before August 11, 1993.

				(2)In the case of claims for items and

			 services described in the matter inserted by the amendments made by subsection

			 (a) and furnished on or after January 1, 1987, and before August 11, 1993,

			 notwithstanding any other provision of law, the deadline for submission of such

			 claims under parts A and B of title XVIII of the Social Security Act shall in no case expire

			 before the end of the 1-year period beginning on the date of the enactment of

			 this Act.

				

